Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 01/14/2022.

Terminal Disclaimer
3.         The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,979,595 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
4.         Claims 19-39 are pending in this application.
            
Examiner’s Statement of Reasons for Allowance
5.         Claims 19-39 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 19:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
receiving a request to send a fax from a client, wherein the fax is associated with a first destination; accessing the local connector table to determine if the first destination associated with the fax is registered in the destination data in the local connector table; transmitting the fax to the first destination when the first destination associated with the fax is not registered in the local connector table; and when the first destination associated with the fax is registered in the local connector table: requesting a second destination associated with the first destination from the fax registration system, receiving the second destination from the fax destination data, and transmitting the fax to the second destination.” along with all the other limitations as required by independent claim 19.

Regarding Claim 26:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“storing destination data in a local connector table; receiving a request to send a fax from a client, wherein the fax is associated with a first destination; accessing the local connector table to determine if the first destination associated with the fax is registered in the destination data in the local connector table; transmitting the fax to the first destination when the first destination associated with the fax is not registered in the local connector table; and when the first destination associated with the fax is registered in the local connector table: requesting a second destination associated with the first destination from the fax registration system, receiving the second destination from the fax destination data, and transmitting the fax to the second destination.” along with all the other limitations as required by independent claim 26.

Regarding Claim 33:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receiving registered destination data from the fax registration system over the computer network at a computer device, the destination data associated with destinations on a publicly switched telephone network (PSTN); storing destination data in a local connector table; receiving a request to send a fax from a client, wherein the fax is associated with a first destination; accessing the local connector table to determine if the first destination associated with the fax is registered in the destination data in the local connector table; transmitting the fax to the first destination when the first destination associated with the fax is not registered in the local connector table; and when the first destination associated with the fax is registered in the local connector table: requesting a second destination associated with the first destination from the fax registration system, receiving the second destination from the fax destination data, and transmitting the fax to the second destination.” along with all the other limitations as required by independent claim 33.

7.       It follows that claims 20-25, 27-32 and 34-39 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677